Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the applicant’s arguments on pages 8-10 directed at the rejection of claim 1:
	Examiner respectfully notes that there is a misinterpretation of the rejection, the citation of “Col 24 Lines 58-65; additional processors;” providing by the examiner was element mapping and was not the complete mapping, as mapping for functionality was at the end of the claim limitations and pointed to Cols 64-65 which teach “prior to the re-allocation of compute elements” on Col 64 Line 35-38, and further teaches the updating of a mathematical model. Examiner respectfully notes that re-allocation of recourse for a specific model is equivalent to scaling up and down. Examiner has added some additional prior art citations for clarification, but Examiner respectfully does not agree that Sun does not disclose the claim limitations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-3, 5, 7, 12-13, 15-20, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sundararaman et al. (US 10671916 B1) hereinafter Sun.

Regarding claim 1, Sun teaches an apparatus for training artificial intelligence (Al) models, comprising: (Col 1 Line 53-Col 2 Line 12; system for training mathematical models; Col 30 Lines 25-33; neural network models; Col 35 Lines 63-67; deep learning and neural network models)
 	an input interface (computing platform that can send and receive data) to receive in real time model training data (multiple data streams for training) from one or more sources (Col 5 Lines 58-67; training data stream sources within the computing system) to train one or more artificial neural networks (ANNs) (examiner notes by definition neural networks are artificial) associated with the one or more sources, (Fig 20A; Col 2 Lines 14-59; receiving multiple data streams from multiple sources, the data streams consisting of real time data for training the plurality of neural network models)
each of the one or more sources associated with at least one of the ANNs; (Col 68 Lines 45-55; training data sources for a neural network model; Col 5 Lines 58-67; the one or more data sources being part of the computing platform)
a load distributor (computing platform) coupled to the input interface (computing platform sending and receiving therefore the hardware must exist to be able to communicate in a network) to distribute (distributing training data sets) in real time the model training data (Col 66 Lines 5-40; the computing platform provides real time training data incoming from the streams to computing elements associated with each machine learning process) 
for the one or more ANNs (Col 68 Lines 45-55; where each mathematical model is a neural network model) to one or more Al appliances (computing elements associated with the specific machine learning process for real time training of the mathematical models); (Col 66 Lines 5-40; the computing platform provides real time training data incoming from the streams to computing elements associated with each machine learning process)
and a resource manager (computing platform) coupled to the load distributor (see mapping above) to dynamically assign one or more computing resources (computing elements) on one of the Al appliances (adding a computing element to the group of computing elements training a specific model) to each of the ANNs (Col 68 Lines 45-55; where each mathematical model is a neural network model;) (Col 1 Lines 52 [Wingdings font/0xE0] Col 2 Line 12; allocating computing elements to a specific machine learning process and reallocating computing elements (equivalent to dynamically assigning) during peak times; the examiner notes to the previous mapping to show that the machine learning process is for a mathematical model, and that mathematical model is a neural network model and therefore equivalent to the ANN)
in view of amounts of the training data received in real time from the one or more sources for their associated ANNs (Col 2 8-17 & 45-55; Col 1 Lines 52 [Wingdings font/0xE0] Col 2 Line 12; Col 66 Lines 5-40; Col 68 Lines 45-55; real time reallocation of computing resource to the training model that is lagging or experienced extra load through the streams coming in for training the model)
the resource manager (computing platform) to, prior to a scale down of computing resources (Col 24 Lines 58-65; additional processors; Col 50 Lines 43-51; adding/placement (by definition is scaling up) and removing compute elements (by definition is scaling down) to the cluster of compute elements service the algorithm; furthermore it is done based on a computational bases and therefore can be added, functionality is run, and then it is removed, equivalent to prior to scale down) that are assigned to an ANN, (that are used in the algorithms for the neural network) collect a current version of the46 Attorney Docket No.: 127075-235439 (AA3299-US) Date of Transmission: December 28, 2017ANN from each of the computing resources to be removed and send the current versions to the ANN accumulator.  (Col 30 Lines 40 – Col 31 Line 67; Updating the mathematical model after every training and merging them together (equivalent to ANN accumulator); Col 64 Lines 36- Col 65 Lines 67; Fig 19A-19B; maintaining by the computing platform state and versions of the algorithms, and when re-allocating computing resources the memory is transferred from one computing element to another; teaches the updating of versions based on aggregating models, PRIOR TO REALLOCATION OF COMPUTE RESOURCE while accounting and managing and migrating recourse (scaling up and down))

Regarding claim 2, Sun teaches the apparatus of claim 1, and is disclosed above, Sun further teaches wherein the computing resources include one or more processors or portions of processors disposed on the one or more AI appliances (Col 2 Lines 38-59; reallocating computing elements to Machine learning training process (equivalent to AI appliance) Col 24 Lines 58-65; Fig 20B; the resources include additional processor of the system)

Regarding claim 3, Sun teaches the apparatus of claim 2, and is disclosed above, Sun further teaches wherein the computing resources (computing elements) assigned to an ANN (Col 35 Lines 63-67; Col 47 Lines 1-5; neural network model) include multiple processors (Col 24 Lines 58-65; Fig 20B; the resources include additional processor of the system) and training of the ANN is partitioned between the multiple processors (Col 2 Lines 13-59; reallocating computing elements to process for training machine learning algorithms for the neural network model)

Regarding claim 5, Sun teaches the apparatus of claim 1, and is disclosed above, Sun further teaches wherein the one or more sources of model training data (data gathering for training) include Internet of Things (IoT) devices (iot setup) or edge clients (Col 5 Lines 58-67; Col 57 Lines 11-17; the data stream for training can come from a source within the computing platform; Col 54 Lines 16-53 where the computing platform can have be IoT setup; therefore if the platform is an iot platform, and the stream for training is coming from devices within the platform then its equivalent to (iot devices))

(computing platform) to decide whether to increase or decrease the computing resources assigned to an ANN, based, at least in part, on the amount of training data received in real time for the ANN (Col 35 Lines 63-67; Col 47 Lines 1-5; neural network model)  (Col 69 Lines 1-18; adjusting computing resource to help handle the peak demand based on the amount of data is incoming from the stream in real-time; see mapping about in claim 1 showing the stream being the training data)

Regarding claim 12, Sun teaches the apparatus of claim 1, and is disclosed above, Sun further teaches wherein the resource manager (computing platform) prior to a scale up of computing resources (using additional resources) to be assigned to an ANN, (neural network) is further to identify additional available computing resources and register them with the load distributor (computing platform) (Col 43 Line 35 -> Col 44 Line 23; the system determines the additional computing elements that are available within the computing platform (equivalent to registered) and if they are registered prior to the execution of the algorithms then it was performed prior to scaling)

Regarding claim 13, Sun teaches the apparatus of claim 1, and is disclosed above, Sun further teaches further comprising an ANN accumulator, (computing platform) coupled to the resource manager, (computing platform) to periodically collect versions of an ANN as trained on each of the computing resources assigned to the ANN, (Fig 64 Line 25 –> Col 65 Line 13; keeping track of the state and version of the algorithms used in neural networks as they are trained using the data sets collected in the stream)  combine them into an composite version of the ANN, and store the composite version , (Fig 64 Line 25 –> Col 65 Line 13; merging the mathematical models into a single updated mathematical model for neural networks)

(Col 38 lines 55-61;computing elements executing the machine learning algorithms on hardware which is enclosed in a casing which is equivalent to a chassis) and coupled to a hardware fabric interface (HFI), (Col 8 Lines 5-10; network interface case; Col 38 Lines 55-61 a switching network which includes switching fabric) to provide an interface to tunnel communications between each AI appliance and the load distributor (Col 24 Lines 30-45; distributing the data sets between the computing elements)

Regarding claim 16 the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a non-transitory computer readable storage medium claim, Sun teaches (Col 33 Lines 55-62 non-transitory machine readable medium)
Regarding claim 17 the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a non-transitory computer readable storage medium claim, Sun teaches (Col 33 Lines 55-62 non-transitory machine readable medium)
Regarding claim 18 the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a non-transitory computer readable storage medium claim, Sun teaches (Col 33 Lines 55-62 non-transitory machine readable medium)
Regarding claim 19 the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a non-transitory computer readable storage medium claim, Sun teaches (Col 33 Lines 55-62 non-transitory machine readable medium)
Regarding claim 20 the claim inherits the same rejection as claim 13 above for reciting similar limitations in the form of a non-transitory computer readable storage medium claim, Sun teaches (Col 33 Lines 55-62 non-transitory machine readable medium)

Regarding claim 22 the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a method claim, Sun teaches (Col 2 Line 13 method)
(Col 2 Line 13 method)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman et al. (US 10671916 B1) hereinafter Sun  as applied to claims 1 and 22 above, and further in view of Wang et al. (US 10157333 B1)

Regarding claim 4, Sun teaches the apparatus of claim 1, and is disclosed above, Sun does not disclose wherein the apparatus is disposed in one of an edge gateway or switch of a network.  
In an analogous art Wang teaches wherein the apparatus is disposed in one of an edge gateway or switch of a network (Col 15 Lines 36-55; Col 21 Lines 11-57; where the machine performing the invention is a network switch used in a neural network)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sun to include deploying a neural network on a network switch as is taught by Wang 
The suggestion/motivation for doing so is to implement the invention in a single network device Col 21 lines 11-57

Regarding claim 25, Sun teaches the method of claim 24, and is disclosed above, Sun further teaches further comprising: periodically collecting versions of an ANN as trained on each of the computing resources assigned to the ANN; (Fig 64 Line 25 –> Col 65 Line 13; keeping track of the state and version of the algorithms used in neural networks as they are trained using the data sets collected in the stream)  combining the versions of the ANN into a composite version of the ANN; (Fig 64 Line 25 –> Col 65 Line 13; merging the mathematical models into a single updated mathematical model for neural networks)
Sun does not explicitly teach and storing the composite version in the network gateway device
In an analogous art Wang teaches and storing the composite version in the network gateway device (Col 15 Lines 36-55; Col 21 Lines 11-57; executing the neural network on the network switch)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sun to include deploying a neural network on a network switch as is taught by Wang 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman et al. (US 10671916 B1) hereinafter Sun  as applied to claim 1 above, and further in view of Khambhatla et al. (US 6418423 B1)

Regarding claim 6, Sun teaches the apparatus of claim 1, and is disclosed above, Sun does not explicitly teach further comprising a client interface, to receive registration data from the one or more sources, including: ANNs that they send data for, and details of construction for each ANN to be registered.45 Attorney Docket No.: 127075-235439 (AA3299-US) Date of Transmission: December 28, 2017  
In an analogous art Kambhatla teaches further comprising a client interface, (Col 5 Lines 1-12; master device input) to receive registration data from the one or more sources, (Col 4 Lines 13-30; the master device finds available embedded device which are within communication and are willing to participate in the neural network computation and provide that master device with output for a specific neural network) including: ANNs that they send data for, and details of construction for each ANN to be registered (Col 4 Lines 13-30; the master device finds available embedded device which are within communication and are willing to participate in the neural network computation) assigning (equivalent to registering) the embedded devices to execute the neural network and collect neural network output; the examiner notes that if the neural network runs on the devices that they must know how the network is constructed, and if the devices are assigned then they are registered)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sun to include deploying assigning device to a specific neural network for computations as is taught by Kambhatla 
The suggestion/motivation for doing so is to implement a neural network in a network of embedded devices Col 1 Lines 5-10

Claims 10-11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman et al. (US 10671916 B1) hereinafter Sun as applied to claims 7 and 22 above, and further in view of Tan (US 20100169253 A1).

Regarding claim 10, Sun teaches the apparatus of claim 7, and is disclosed above, Sun does not explicitly teach comprising a traffic monitor coupled to the input interface and the traffic predictor, to monitor traffic volume from all of the sources associated with an ANN
In an analogous art Tan teaches further comprising a traffic monitor, (0017; monitoring computing workload) coupled to the input interface (0118; communication interface) and the traffic predictor, (0016-0017; workload prediction) to monitor traffic volume from all of the sources associated with an ANN ([0016-0017] predicting the workload for the artificial neural network and monitoring the actual workload of the ANN and perform decision making based on predicted and actual workload).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sun to include the use of traffic and monitoring and prediction for the artificial neural network as is taught by Tan
The suggestion/motivation for doing so is to better manage resource [0013-0014]

Regarding claim 11, Sun teaches the apparatus of claim 7, and is disclosed above, Sun does not explicitly teach the resource manager (0016; further to scale up or scale down the computing resources assigned to an ANN in response to directions received from a traffic predictor 
	In an analogous art Tan teaches the resource manager further to scale up or scale down the computing resources (resources) assigned to an ANN (ANN) in response to directions received from a traffic predictor (0016-0017; workload prediction) ([0016-0017; 0032; 0088] predicting the workload for the artificial neural network and monitoring the actual workload of the ANN and perform decision making based on predicted and actual workload such as load-balancing and scaling).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sun to include the use of traffic and monitoring and prediction for the artificial neural network as is taught by Tan
The suggestion/motivation for doing so is to better manage resource [0013-0014]


Regarding claim 23, Sun teaches the method of claim 22 and is disclosed above, Sun does not disclose further comprising: monitoring traffic volume from all of the sources associated with an ANN; (0017; monitoring computing workload) and48 Attorney Docket No.: 127075-235439 (AA3299-US) Date of Transmission: December 28, 2017deciding whether to scale up or scale down the computing resources assigned to the ANN, based, at least in part, on the aggregated traffic volume of the ANN
In an analogous art Tan teaches monitoring traffic volume from all of the sources associated with an ANN; (0017; monitoring computing workload) and48 Attorney Docket No.: 127075-235439 (AA3299-US) Date of Transmission: December 28, 2017deciding whether to scale up or scale down the computing resources assigned to the ANN, based, at least in part, on the aggregated traffic volume of the ANN ([0016-0017; 0032] predicting the workload for the artificial neural network and monitoring the actual workload of the ANN and perform decision making based on predicted and actual workload such as load-balancing and scaling).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sun to include the use of traffic and monitoring and prediction for the artificial neural network as is taught by Tan
The suggestion/motivation for doing so is to better manage resource [0013-0014]



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman et al. (US 10671916 B1) hereinafter Sun  as applied to claim 1 above, and further in view of Mankovskii (US 20170220451 A1)

Regarding claim 8 Sun teaches the apparatus of claim 7, and is disclosed above, Sun does not disclose wherein the traffic predictor decides whether to increase or decrease the computing resources based, at least in part, on a lookup table that correlates a level of resources with a level of training data received in real time for the ANN
In an analogous art Mankovskii teaches wherein the traffic predictor decides whether to increase or decrease the computing resources based, at least in part, on a lookup table that correlates a level of resources with a level of data received in real time for the network ([0028-0031] the system uses look-up tables to determine to assign traffic to resources currently being used as well as additional resource (equivalent to increasing the amount of computing resources) based on the amount of incoming traffic)
	Examiner notes though Mankovski does not disclose that the traffic is “training data” and the network is a neural network, the examiner notes that Sun does teach the use of traffic data and a neural network and therefore the combination would read on “a level of training data received in real time for the ANN”
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sun to include using tables to adjust resource based on the amount of traffic that is being distributed as is taught by Mankovskii
The suggestion/motivation for doing so is to better perform resource monitoring [0001]


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman et al. (US 10671916 B1) hereinafter Sun in view of Mankovskii (US 20170220451 A1) as applied to claim 8 above, and further in view of Tan (US 20100169253 A1).

Regarding claim 9, Sun in view of Mankovskii teaches the apparatus of claim 8, and is disclosed above, Sun in view of Mankovskii do not explicitly teach wherein the traffic predictor decides whether to 
Tan teaches wherein the traffic predictor decides whether to increase or decrease the computing resources based on an artificial intelligence based model that predicts future traffic volume for the ANN ([0016-0017] predicting the workload for the artificial neural network and monitoring the actual workload of the ANN and perform decision making for resource adjustment based on predicted and actual workload).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sun in view of Mankovskii to include the use of traffic and monitoring and prediction for the artificial neural network as is taught by Tan
The suggestion/motivation for doing so is to better manage resource [0013-0014]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451